By the whole Court.
It was the duty of the administrator to exhibit an inventory of all the estate, real and personal, that he had reason to suppose belonged to the intestate: And if any part of said estate is claimed by any other person, the parties have right to try the title at common law, and cannot be concluded by the judgment of a Court.) of Probate. In case the estate belonged to the intestate, the administrator could not prosecute his claim, or apply the property for the payment of debts (if necessary) until it was inventoried. To inventory the estate here objected to, might be necessary for the administrator, to comply with his duty and trust, and could be prejudicial to no one else; the inventory he offered, ought therefore to have been received, and the Court of Probate erred in rejecting it.